Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the instant application: 
Claims 1-6, 8-11, and 15-21 are pending in the instant application. 
Response to Arguments
Applicants amendments and remarks and arguments filed 3/29/21 have been fully considered, please see the office action below for details.
Allowable Subject Matter
Claims 1-6, 8-11, and 15-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1 and 15, in the instant application have not been rejected using prior art because no 
encoding a video stream associated with a plurality of specific operations of the network-enabled test application;
simulating transmission of the encoded video stream in a simulated network for the first network simulation scenario with associated first dynamic network parameters;
wherein at least one of the first dynamic network parameters is set to a first level during a first time period and a second level different from the first level during a second time period;
wherein simulating transmission of the encoded video stream comprises modeling network impairments based on the first dynamic network parameters and generating, based on the encoded video stream and on the modeled network impairments, an additional video stream that is distinct from the encoded video stream and that reflects simulated real time effects of the modeled network impairments on the encoded video stream; and
determining a plurality of time-varying quality metrics for the additional video stream.
Bagrodia 7,774,440, discloses a network simulator that simulates the proposed network configuration and evaluates the results from the simulator with the different real-time modifications of the network.  However, Bagrodia does not disclose encoding a video stream associated with a plurality of specific operations of the network-enabled test application; simulating transmission of the encoded video stream in a simulated network for the first network simulation scenario with associated first dynamic network 
Ada 2007/0203768, being able to analyze and evaluate the value stream metrics on the fly while the simulation session progresses.  It discloses that every modification or change of the stream metric is captured as a departure from the current version of the stream.  It discloses that it uses the new version of the stream to create dynamically designates or uses the new version of the value stream to create the value network map.  However, Ada does not disclose encoding a video stream associated with a plurality of specific operations of the network-enabled test application; simulating transmission of the encoded video stream in a simulated network for the first network simulation scenario with associated first dynamic network parameters; wherein at least one of the first dynamic network parameters is set to a first level during a first time period and a second level different from the first level during a second time period; wherein simulating transmission of the encoded video stream comprises modeling network impairments based on the first dynamic network parameters and generating, based on the encoded video stream and on the modeled network impairments, an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810.  The examiner can normally be reached on Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/HO T SHIU/Examiner, Art Unit 2457                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2457



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457